DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. Patent No. 10,332,469.
	Regarding claim 1, Li discloses an overcurrent detector for a level shifter module, the overcurrent detector [Fig. 1, overcurrent detection unit 21] comprising: an overcurrent detecting circuit including: a current sensing unit [Fig. 1, current sensing comparator 10], each of which is coupled to a respective one of the level shifter circuit [Fig. 1, level shift circuit 2] to sense a current acquired through the level shifter circuits, and is configured to output a sensed signal based on the current sensed thereby [Fig. 1l output signal of the comparator 10]; and an overcurrent determination unit [Fig. 1, AND gate 20], which is coupled to a respective one of said current sensing unit for receiving the sensed signal therefrom [Fig. 1, the output of the current sensing comparator is connected to the input of the AND gate 20], and has an output terminal to output a first indication signal when the sensed signal received by the overcurrent determination 
	However, Li does not disclose a plurality of current sensing units, a plurality of overcurrent determination units for a plurality of level-shifting circuits.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of overcurrent sensing units and overcurrent determination units for a plurality of level shifting circuits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: The prior art does not further comprises a voltage level transition circuit coupled to said overcurrent detecting circuit for receiving the second indication signal therefrom, and configured to reduce a voltage level of the second indication signal, so as to output a third indication signal for a circuit which operates at a voltage level lower than that raised to by the multi-channel level shifter module and which is used to activate overcurrent protection. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836